EXHIBIT 10.26

 

AMENDMENT NO. 1

 

TO

 

FINANCING AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) is entered into as of March 31, 2006, by
and among RAFAELLA APPAREL GROUP, INC., a Delaware corporation (“Borrower”),
VERRAZANO, INC., a New York corporation (“Verrazano)”, HSBC BANK USA, NATIONAL
ASSOCIATION (“HSBC”) and the other financial institutions which are now or which
hereafter become a party hereto (each a “Lender” and collectively, the
“Lenders”) and HSBC, as agent for the Lenders (in such capacity, the “Agent”).

 

BACKGROUND

 

Borrower, Verrazano, Agent and Lenders are parties to a Financing Agreement
dated June 20, 2005 (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”) pursuant to which Agent and Lenders
provide Borrower with certain financial accommodations.

 

Borrower has requested that Agent and Lenders amend certain reporting
requirements contained in the Loan Agreement, and Agent and Lenders are willing
to do so on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrower by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             Definitions.  All capitalized terms not otherwise defined herein
shall have the meanings given to them in the Loan Agreement

 

2.             Amendment to Loan Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Loan Agreement is hereby
amended as follows:

 

(a)           Section 9.7 of the Loan Agreement is hereby amended by amending
and restating the first sentence thereof in its entirety to provide as follows:

 

“Furnish Agent and Lenders within one hundred twenty (120) days after the end of
each fiscal year of Loan Parties annual information that would be required to be
contained in a filing with the SEC on Form 10-K if Borrower was required to file
such form, including a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” that describes the financial condition and
results of the Loan Parties on a Consolidated Basis (showing in reasonable
detail, either on the face of the financial statements or in the footnotes
thereto and in

 

--------------------------------------------------------------------------------


 

Management’s Discussion and Analysis of Financial Condition and Results of
Operations, the financial condition and results of operations of Borrower and
its Restricted Subsidiaries (as that term is defined in the Senior Note
Indenture) separate from the financial condition and results of operations of
the Unrestricted Subsidiaries (as that term is defined in the Senior Note
Indenture) of the Borrower, if any), audited by an independent public accounting
firm selected by Loan Parties and satisfactory to Agent (the “Accountants”).

 

(b)           Section 9.8 of the Loan Agreement is hereby amended by amending
and restating the first two sentences thereof in their entirety to provide as
follows:

 

“Furnish to Agent and Lenders within one hundred twenty (120) days after the end
of the second fiscal quarter of Loan Parties quarterly information that would be
required to be contained in a filing with the SEC on Form 10-Q if Borrower were
required to file such forms, including a “Management’s Discussion and Analysis
of Financial Condition and Results of Operations” that describes the financial
condition and results of operations of Loan Parties on a Consolidated Basis
(showing in reasonable detail, either on the face of the financial statements or
in the footnotes thereto and in Management’s Discussion and Analysis of
Financial Condition and Results of Operations, the financial condition and
results of operations of Borrower and its Restricted Subsidiaries (as that term
is defined in the Senior Note Indenture) separate from the financial condition
and results of operations of the Unrestricted Subsidiaries (as that term is
defined in the Senior Note Indenture) of the Borrower, if any), reviewed by the
Accountants.  In addition to the financial information provided above, Borrower
will provide a balance sheet, statement of income and equityholders’ equity and
statement of cash flow setting forth a comparison of the figures for (x) the
current year-to-date with the figures for (y) the same year-to-date period of
the immediately preceding fiscal year, and (z) the projections for such
year-to-date period delivered pursuant to Section 5.5(b) or Section 9.12, is
applicable.”

 

3.             Conditions of Effectiveness.  This Amendment shall become
effective upon satisfaction of the following conditions precedent:  Agent shall
have received four (4) copies of this Amendment executed by Borrower, Verrazano,
Agent and Lenders.

 

4.             Representations and Warranties.  Borrower and Verrazano each
hereby represents and warrants as follows:

 

(a)           This Amendment and the Loan Agreement, as amended hereby,
constitute its legal, valid and binding obligations and are enforceable against
it in accordance with their respective terms.

 

(b)           Upon the effectiveness of this Amendment, it hereby reaffirms, in
all material respects, all representations, warranties and covenants made in the
Loan Agreement on

 

--------------------------------------------------------------------------------


 

and as of the date hereof except:  (i) to the extent such representation,
warranties or covenants are limited by their terms to a specific date in which
case they shall be true and correct in all material respects as of such date or
(ii) for changes in the nature of its business or operations that may occur
after the Closing Date in the ordinary course of business so long as Agent has
consented to such changes or such changes are not in violation of any provision
of the Loan Agreement or any Other Document.

 

(c)           No Event of Default or Default has occurred and is continuing or
would exist after giving effect to this Amendment.

 

(d)           It does not have any defense, counterclaim or offset with respect
to the Loan Agreement.

 

5.             Effect on the Loan Agreement.

 

(a)           Upon the effectiveness of Section 2 hereof, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Loan Agreement as amended
hereby.

 

(b)           Except as specifically amended herein, the Loan Agreement, and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent or Lenders, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.

 

6.             Governing Law.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.

 

7.             Headings.  Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

8.             Counterparts; Facsimile.  This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

 

RAFAELLA APPAREL GROUP, as a Borrower

 

 

 

 

 

 

 

By:

/s/ Chad J. Spooner

 

 

Name: Chad J. Spooner

 

 

Title: CFO

 

 

 

 

 

 

 

VERRAZANO, INC., as Guarantor

 

 

 

 

By: :

/s/ Chad J. Spooner

 

 

Name: Chad J. Spooner

 

 

Title: Vice President

 

 

 

 

 

 

 

HSBC BANK USA, N.A., as Agent and a Lender

 

 

 

 

By:

/s/ Lisa Augustus

 

 

Name: Lisa Augustus

 

 

Title: Vice President

 

 

 

 

 

 

 

ISRAEL DISCOUNT BANK OF NEW YORK, as

 

a Lender

 

 

 

 

By:

/s/ Matilde Reyes

 

 

Name: Matilde Reyes

 

 

Title: First Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Dina Tourloukis

 

 

Name: Dina Tourloukis

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------